Citation Nr: 1032963	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  05-39 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to an effective date earlier than October 29, 
2007, for the grant of service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and December 2007 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In November 2008, the Veteran testified before the undersigned.  
A transcript of the hearing is of record.

In January 2009, the Board remanded the Veteran's claim for 
additional development.  Some of that development has been 
completed, and the Veteran's claims are now before the Board.

In a March 2009 written statement, the Veteran indicated 
that he was seeking a 100 percent unemployable rating.  
Therefore, the issue of entitlement to a total disability 
rating based on unemployability due to service-connected 
disabilities (TDIU) has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, service connection 
for hypertension, and service connection for a prostate disorder 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In June 1980, the Veteran submitted a claim for service 
connection for an infectious skin disorder.

2.  In February 1982, the RO implicitly denied the Veteran's 
claim for service connection for an infectious skin disorder.

3.  On October 29, 2007, the Veteran withdrew his previously 
appealed claim for service connection for chloracne and initiated 
a claim for service connection for acne, dermatitis, and verruca 
vulgaris.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 29, 2007, for a grant of service connection for acne have 
not been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2007 pre-rating letter, the RO 
provided notice to the Veteran of what information and evidence 
must be submitted by the appellant and what information and 
evidence would be obtained by VA and information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
December 2007 rating decision reflects the initial adjudication 
of the claim after issuance of this letter.  Hence, the November 
2007 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  There is no indication that any 
evidence pertinent to the claim decided herein is not of record.  
Therefore, the Board may proceed with the Veteran's claim.



II.  Analysis

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on an 
original claim for service connection, a claim re-opened after 
final disallowance, or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a).  The implementing regulation clarifies this to mean that 
the effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later."  38 C.F.R. § 3.400.  It is further indicated that, 
for direct service connection, the effective date is the day 
following separation from active service or the date entitlement 
arose, if the claim is received within one year after separation 
from service.  Otherwise, it is the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.

 A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  A claim is a formal or informal communication, 
in writing, requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The procedural history of the Veteran's claim is as follows.

The Veteran submitted a claim for entitlement to service 
connection for an "infectious skin" disorder and a heart 
condition manifested by chest pains, that was received on June 
13, 1980.  The Veteran provided an address in San Francisco, 
California, with his claim.

The Veteran's claims folder was transferred to the RO in San 
Francisco from the RO in Los Angeles, California, in July 1980.  
Thus, the claim was processed by the RO in San Francisco.

The RO initially wrote to the Veteran, enclosing a VA Form 21-
526, Veteran's Application for Compensation or Pension, and asked 
that he complete the portions that were highlighted on July 24, 
1980.

The RO wrote to the Veteran for a second time on July 25, 1980.  
The Veteran was requested to provide additional information in 
support of his claim, to include information on treatment since 
service.

A copy of a treatment record from the University of California 
San Francisco Hospitals and Clinics, dated in June 1980, was date 
stamped as received at the RO in October 1980.  This facility was 
identified by the Veteran on his VA Form 21-526.  As there is no 
cover letter or statement from the Veteran or the facility, it is 
not clear how the record was transmitted to the RO.

The RO next wrote to the Veteran in September 1980 to inform him 
that a physical examination was to be scheduled.  The notice was 
sent to the Veteran's then address of record in San Francisco.  
The record shows that the September 1980 letter was returned to 
sender in October 1980, and the Veteran failed to report for an 
examination in November 1980.

The next evidence of record is a request for information to the 
RO from the VA medical center (VAMC) in Memphis, Tennessee, dated 
in November 1981.  The VA Form 10-7131, Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action, reflects an address for the Veteran in Memphis.

As the Veteran was now located in Memphis, his claims folder was 
transferred from the RO in San Francisco to the RO in Nashville 
in December 1981.

The Veteran submitted a claim for service connection for hearing 
loss and a cardiovascular disorder in December 1981.  He added a 
claim for nervous and gastrointestinal disorders in January 1982.  
The claims were denied in February 1982.  Notice of the denial 
was provided in March 1982.  There was no mention of the 
Veteran's previous claim for service connection for a skin 
disorder.

The next correspondence from the Veteran regarding a skin 
disorder is the claim for service connection for chloracne, which 
was submitted in June 2004.

On October 29, 2007, the Veteran withdrew his claim for service 
connection for chloracne and sought service connection for 
acne/dermatitis/verruca vulgaris.

The RO granted service connection for acne in December 2007.  A 
30 percent award was granted.  The effective date was established 
as of October 29, 2007.  The RO determined that this was the date 
of claim for the Veteran.

In a January 2008 written statement, the Veteran disagreed with 
the date of claim for his acne disability.  He indicated that he 
first developed this condition in May 1967.

In a February 2008 written statement, the Veteran indicated that 
he requested a date of compensation for his acne in 1996.  He did 
not give a reason.

In an August 2008 written statement, the Veteran indicated that 
his retroactive date should have been in 1967 or 1968, when he 
was exposed to Agent Orange.

In May 2008, the RO denied the Veteran's claim for an earlier 
effective date.  The basis of the denial was that the date of 
claim was October 29, 2007, and that there was no other, earlier, 
claim of record.

In a December 2009 written statement, the Veteran indicated that 
he originally filed for service connection for his skin in 
California and did not receive notice for an examination in 
November 1980.  He returned to Memphis, Tennessee in 1981 and 
filed several times until 2004.  He was denied each time until 
his grant in December 2007.  He requested that service connection 
should reflect the original date that his claim was filed, on 
June 13, 1980.

Initially, the Board notes that this claim was previously 
remanded to the RO in January 2009.  The RO was directed to 
review the status of the Veteran's claim for service connection 
for a skin disorder, first raised in June 1980.  The RO was to 
make a determination as to whether the claim was adjudicated, 
whether the Veteran received notice, or whether the claim was 
abandoned.  In the November 2009 supplemental statement of the 
case, the RO indicated that the Veteran's claim was denied in 
December 1980, when his whereabouts were unknown.  The Board 
finds that this represents substantial compliance with the remand 
instructions.

To the extent that the Veteran contends that his effective date 
of service connection for acne should be dated in 1967 or 1968, 
the Board notes that the Veteran did not separate from service 
until August 1969.  An effective date of service connection 
cannot be assigned prior to the Veteran's date of separation.  In 
addition, the Veteran has not contended that he filed a claim for 
service connection for a skin disorder within one year of 
separation from service, and there is no evidence in the claims 
file that the Veteran filed a claim within the first post-service 
year.  As such, an effective date of the day following separation 
from service is not supported by the record.

The Board acknowledges that the Veteran filed a claim for service 
connection for an infectious skin disorder in June 1980.  As 
noted above, the Veteran was scheduled for an examination and 
failed to report.  The Veteran has recently contended that his 
effective date should be June 13, 1980, and that he was not 
informed of the examination that was scheduled at that time.

While a denial of the Veteran's claim is not of record, the 
Veteran has not asserted that he failed to receive notice of the 
denial of his claim, and there is a presumption of regularity 
under which it is presumed that the claim was denied, and the 
Veteran was properly mailed notice of the denial.  See Kyhn v. 
Shinseki, 23 Vet. App. 335 (2010).  Indeed, the Veteran indicated 
in his December 2009 written statement that he filed several 
times for service connection for a skin disorder and was denied 
each time.

The Board notes that there is a presumption of regularity that 
applies to official acts, and "in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties."  Ashley v. Derwinski, 2 Vet. 
App. 62, 64 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 
Vet. App. 169, 177-178 (1995) (applying the presumption of 
regularity to notice of a Board decision).  Therefore the 
presumption of regularity applies, and the Board concludes that 
the RO notified the Veteran of the denial of his claim, which was 
initiated in June 1980.  As such, the claim that was initiated in 
June 1980 does not remain open.

Further, even if the Board were to accept (which we do not) that 
the claim remained open as of November 1980, it was implicitly 
denied in February 1982.  See Deshotel v. Nicholson, 457 F.3d 
1258 (2006) (If the record shows the existence of an 
unadjudicated claim, raised along with an adjudicated claim, and 
the RO's decision acts (favorably or unfavorably) on one of the 
claims but fails to specifically address the other claim, the 
second claim is deemed denied, and the appeal period begins to 
run).  (Nothing in the decisions of the Federal Circuit requires 
specific notice of the denied claim.  The decisions of the 
Federal Circuit are controlling.)  Here, in the June 1980 
informal claim, the Veteran also raised a claim of service 
connection for a heart condition, manifested by chest pains.  In 
the February 1982 rating decision, the RO denied the claim for 
service connection for a heart condition.  As such, this is an 
implicit denial of the claim for service connection for an 
infectious skin disorder.

While the Veteran filed a claim for service connection for 
chloracne in June 2004 and perfected an appeal of this claim, he 
withdrew this claim on October 29, 2007, the same day he 
initiated the claim for service connection for acne.  To the 
extent that the Veteran once alleged that his effective date of 
claim should be in 1996, there is no evidence in the record that 
the Veteran initiated a claim for a skin disorder at that time.  
As such, the October 29, 2007, date is the earliest effective 
date that can be applied to the Veteran's claim, and the claim 
for an earlier effective date must be denied.


ORDER

An effective date earlier than October 29, 2007, for the grant of 
service connection for a skin disorder is denied.


REMAND

The Board finds that further development is necessary prior to 
final adjudication of the claims remaining on appeal.

The Veteran's claims were previously before the Board and 
remanded in January 2009.  Unfortunately, the Board finds that 
some of the instructions contained in the January 2009 remand 
were not carried out.  A remand by the Board confers, as a matter 
of law, the right to compliance with the remand orders. It 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO was instructed to contact the appropriate agency to 
determine if the Veteran's unit, 177th Replacement Company, 
routinely transported supplies to or throughout the DMZ during 
the Veteran's period of assignment to the unit.  The record shows 
that, instead, the RO conducted an investigation only with regard 
to the 19th Aviation Company and not the 177th Replacement 
Company, as shown in a September 2009 document.  As such, this 
instruction should be completed.

The RO was instructed to comply with the evidentiary development 
noted in M21-1MR, Part IV, Subpart II, Chapter 2, Section C, 
paragraph 10.  As noted in the remand, those instructions direct 
that the RO is to ask the Veteran for the approximate dates, 
location, and nature of his alleged exposure to herbicides.  In 
an April 2009 written statement, the Veteran provided the 
locations and units associated with his claimed exposure.  
Furthermore, in a December 2009 written statement, the Veteran 
provided the nature of his alleged exposure.  Finally, the Board 
finds that the approximate dates of the Veteran's claimed 
exposure can be obtained from his service personnel records, 
which show the dates during which he was assigned to the specific 
units.  Therefore, as directed by the M21-1MR, the Veteran's 
description of exposure should be furnished to Compensation and 
Pension (C&P) service via e-mail at VAVBAWAS/CO/211/AgentOrange, 
along with a request for a review of the Department of Defense's 
inventory of herbicide operations to determine whether herbicides 
were used as reported.

Finally, the Board's remand instructed that the Veteran should be 
provided with the information obtained by the RO and given an 
opportunity to respond.  A review of the claims file indicates 
that this was not completed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency to 
determine if the Veteran's unit, 177th 
Replacement Company, routinely transported 
supplies to or throughout the DMZ during the 
Veteran's period of assignment to the unit.

2.  In compliance with the evidentiary 
development noted in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, paragraph 
10, furnish the Veteran's description of 
exposure, provided in the April 2009 and 
December 2009 written statements, to C&P 
service via e-mail at 
VAVBAWAS/CO/211/AgentOrange and request a 
review of the Department of Defense's 
inventory of herbicide operations to 
determine whether herbicides were used as 
alleged.  If necessary, the Veteran's service 
personnel records should be utilized to 
provide the dates he was attached to the 
units.

3.  Provide the Veteran with the information 
obtained and give him an opportunity to 
respond.

4.  After undertaking any other development 
deemed appropriate, readjudicate the issues 
remaining on appeal.  If any benefit sought 
is not granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


